Title: From John Adams to Benjamin Rush, 27 January 1812
From: Adams, John
To: Rush, Benjamin



Friend
Quincy January 27. 1812

I agree with you that The Ocean ought to be and must be the Theatre of the War. Our Government will come by Degrees to the right System.
I have toasted The Wooden Walls, the Floating Castles the floating Batteries and the floating Citidels of The United States for Six and thirty years: and I now rejoice to find that many Persons now begin to drink my Toast with Huzzas.
I am quite of The Controulers Mind, that there is no doubt of Mr. Madisons ReElection. Who can stand in Competition? Gen. Pinkney, Gen. Armstrong, Vice President Clinton? Oh No. Respectable worthy Men, but far inferiour in Talents, Industry and especially Popularity. No Man in the Union, can compete with The Locum Tenens, at present.
I am really grieved for you, under the Loss of your Son. But I am deeply impressed with an Idea that your Loss will be his and his Country’s Gain.
Mr Gerry’s Speech is too long, because it tells too many Solemn Truths. I know of no other Man in the United States whose Nerves would have born him out in telling So many.  I Should not have dared; and yet I do not think myself a very timorous Politician. Yet it was necessary. Gerry is a Wedge prepared by Providence to Split a lignum Vitæ knot here, as hard as Luther had to Split in Germany.
Let me introduce to you, Mr Richard Cranch Norton an amiable and ingenious Young Gentleman of Education and to beg a Line of Introduction to The Controuler.
I am forever yours

John Adams
turn over
P.S. My Pride Says I have not been particular enough, Mr Norton is a Grandson of my Brother and her Brother and Sister Cranch a Nephew of Chief Justice Cranch of the Columbian District under whom he is Studying Law. You I think and the Controuller too must I think be pleased with his Modesty Civility and Ingenuity. He was the first Man in America who discoved the Commet last May. He is the Son of a Learned Divine in Weymouth,

